ORDER
Dr. Randy Johnson appeals from the judgment of the trial court granting Her-nando Florentino and Mare Florentino a new trial following a jury verdict in favor of Appellant in a medical malpractice case. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court acted within its discretion and did not abuse its discretion. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).